          Case 19-50012           Doc 275-1         Filed 11/14/19   EOD 11/14/19 11:30:25         Pg 1 of 1

                                                    Notice Recipients
District/Off: 0756−1                    User: admin                     Date Created: 11/14/2019
Case: 19−50012                          Form ID: pdfOrder               Total: 1


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        ustpregion10.in.ecf@usdoj.gov
                                                                                                     TOTAL: 1
